Name: Commission Directive 2005/16/EC of 2 March 2005 amending Annexes I to V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive
 Subject Matter: agricultural policy;  environmental policy
 Date Published: 2005-03-03; 2006-10-06

 3.3.2005 EN Official Journal of the European Union L 57/19 COMMISSION DIRECTIVE 2005/16/EC of 2 March 2005 amending Annexes I to V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular points (c) and (d) of the second paragraph of Article 14 thereof, After consulting the Member States concerned, Whereas: (1) Directive 2000/29/EC provides for certain measures against the introduction into the Member States from other Member States or third countries of organisms which are harmful to plants or plant products. It also provides for certain zones to be designed as protection zones. (2) Due to a clerical error in the 2003 Act of Accession, the list of counties in Sweden recognised as a protected zone in respect of Leptinotarsa decemlineata Say was incorrect and needs to be rectified. (3) From information supplied by Denmark, that Member State should no longer be recognised as a protected zone in respect of Beet necrotic yellow vein virus as it appears that that harmful organism is now established in Denmark. (4) From information supplied by the United Kingdom, it appears that Dendroctonus micans Kugelan is now established in some parts of the United Kingdom. Accordingly, the protected zone in respect of Dendroctonus micans Kugelan should be restricted to Northern Ireland. In addition, the protected zone in respect of that organism should also be restricted to the Isle of Man and Jersey. (5) From information supplied by Estonia, it appears that Erwinia amylovora (Burr.) Winsl. et al. is not present in that Member State. Estonia may therefore be recognised as a protected zone for that organism. (6) From information supplied by Italy and from additional information collected by the Food and Veterinary Office during a mission in Italy in May 2004, it appears that Citrus tristeza virus is now established in that Member State. Italy should therefore no longer be recognised as a protected zone in respect of Citrus tristeza virus. (7) From the Swiss legislation on plant protection, it appears that the Canton of Ticino is no longer recognised as a protected zone for Erwinia amylovora (Burr.) Winsl. et al. in Switzerland. The rules on imports to the Community should be adjusted to remove special treatment given to plants originating in Ticino. (8) Due to a clerical error in the preparation of Commission Directive 2004/31/EC (2), the special requirements for the introduction and movement of Vitis plants in Cyprus as laid down in point 21.1 of Part B of Annex IV to Directive 2000/29/EC were erroneously deleted. Accordingly, that Annex should be amended. (9) In order to enhance the phytosanitary protection of the Community seeds of Medicago sativa L. and the Community certified seeds of Helianthus annuus L., Lycopersicon lycopersicum (L.) Karsten ex Farw. and Phaseolus L., those seeds need to be accompanied by a plant passport when moving, other than locally, within the Community. (10) The relevant Annexes to Directive 2000/29/EC should therefore be amended accordingly. (11) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes I, II, III, IV and V to Directive 2000/29/EC are amended in accordance with the text in the Annex to this Directive. Article 2 1. Member States shall adopt and publish, by 14 May 2005 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 15 May 2005. When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such a reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 2 March 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2004/102/EC (OJ L 309, 6.10.2004, p. 9). (2) OJ L 85, 23.3.2004, p. 18. ANNEX Annexes I, II, III, IV and V to Directive 2000/29/EC are amended as follows: 1. Annex I, Part B, is amended as follows: (a) Under heading (a), point 3, the second column is replaced by the following: E (Ibiza and Menorca), IRL, CY, M, P (Azores and Madeira), UK, S (Blekinge, Gotland, Halland, Kalmar, SkÃ ¥ne), FI (the districts of Ã land, Turku, Uusimaa, Kymi, HÃ ¤me, Pirkanmaa, Satakunta); (b) Under heading (b), point 1, DK is deleted. 2. Annex II, Part B, is amended as follows: (a) Under heading (a), point 3, the third column is replaced by the following: EL, IRL, UK (Northern Ireland, Isle of Man and Jersey); (b) Under heading (b), point 2, EE is inserted before F (Corsica) in the third column; (c) Under heading (d), point 1, in the third column, I is deleted. 3. In Annex III, Part B, in points 1 and 2, in the second column, EE is inserted before F (Corsica). 4. Annex IV, Part B, is amended as follows: (a) In point 1, the third column is replaced by the following: EL, IRL, UK (Northern Ireland, Isle of Man and Jersey). (b) In point 7, the third column is replaced by the following: EL, IRL, UK (Northern Ireland, Isle of Man and Jersey). (c) In point 14.1, the third column is replaced by the following: EL, IRL, UK (Northern Ireland, Isle of Man and Jersey). (d) In the third column of point 20.1, DK is deleted. (e) In the third column of point 20.2, DK is deleted. (f) Point 21 is amended as follows: (i) in the second column, under point (c), Ticino is deleted; (ii) in the third column, EE is inserted before F (Corsica). (g) The following point 21.1 is inserted: 21.1. Plants of Vitis L., other than fruit and seeds Without prejudice to the prohibition in Annex III Part A point 15, on introducing plants of Vitis L. other than fruits from third countries (except Switzerland) into the Community, official statement that the plants: (a) originate in an area known to be free from Daktulosphaira vitifoliae (Fitch); or (b) have been grown at a place of production which has been found free from Daktulosphaira vitifoliae (Fitch) on official inspections carried out during the last two complete cycles of vegetation; or (c) have been subject to fumigation or other appropriate treatment against Daktulosphaira vitifoliae (Fitch). CY (h) Point 21.3 is amended as follows: (i) in the second column, in point (b), Ticino is deleted; (ii) in the third column EE is inserted before F (Corsica). (i) In the third column of point 22, DK is deleted. (j) In the third column of point 23, DK is deleted. (k) In the third column of point 25, DK is deleted. (l) In the third column of point 26, DK is deleted. (m) In the third column of point 27.1, DK is deleted. (n) In the third column of point 27.2, DK is deleted. (o) In the third column of point 30, DK is deleted. (p) Point 31 is amended as follows: 31. Fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids originating in E, F (except Corsica), CY and I Without prejudice to the requirement in Annex IV Part A Section II point 30.1 that packaging should bear an origin mark: (a) the fruits shall be free from leaves and peduncles; or (b) in the case of fruits with leaves or peduncles, official statement that the fruits are packed in closed containers which have been officially sealed and shall remain sealed during their transport through a protected zone, recognised for these fruits, and shall bear a distinguishing mark to be reported on the passport. EL, F (Corsica), M, P 5. Annex V, Part A is amended as follows: The text in point 2.4 is replaced by the following:  Seeds and bulbs of Allium ascalonicum L., Allium cepa L. and Allium schoenoprasum L. intended for planting and plants of Allium porrum L. intended for planting,  Seeds of Medicago sativa L.,  Certified seeds of Helianthus annuus L., Lycopersicon lycopersicum (L.) Karsten ex Farw. and Phaseolus L.